OFFICE OF
                                                                             APPELLATE COURTS

                                                                                SEP 0 3 2014
                                   STATE OF MINNESOTA                           FILED
                                     IN SUPREME COURT

                                          Al2-1978
                                          Al2-2015


Lawrence Leiendecker, et al.,

                                Respondents,

vs.

Asian Women United of Minnesota, et al.,

                     Appellants (Al2-1978),

Greenstein, Mabley & Wall, L.L.C., et al.,

                                Respondents,

Ruvelson & Kautzer, Ltd., et al.,

                                Respondents,

Maria Gloria Fressia, et al.,

                     Appellants (Al2-2015),

Susan L. Triplett,

                                Respondent.

                                          ORDER


       Respondents Lawrence Leiendecker, et al. filed a motion to strike the brief of

defendants Greenstein, Mabley & Wall, L.L.C., et al., and requested that this court award




                                               1
respondents their attorney fees and costs. We granted respondents' motion in our opinion

filed on June 25, 2014, stating:

              We deny the motion of Frank T. Mabley and his law firm, Greenstein,
       Mabley & Wall, L.L.C., (collectively "Mabley") to file a brief in this court
       and we grant the Leiendeckers' motion to strike Mabley's brief because,
       although Mabley represented AWUM against the Leiendeckers in several
       lawsuits, he is not a party to the proceedings before this court. The
       Leiendeckers are also entitled to any attorney fees and costs that they
       incurred in responding to Mabley's brief in accordance with Minn. R. Civ.
       App. P. 139.06 so long as they file and serve documentation to support their
       request within 15 days after this opinion is filed. Mabley's response, if any,
       to the Leiendeckers' request must be filed and served in accordance with the
       requirements of Minn. R. Civ. App. P. 139.06, subd. 2.

Respondents have timely filed and served a motion for an award of fees and costs, along

with documentation supporting their request. Defendants have not responded to

respondents' motion.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that the motion of respondents Lawrence Leiendecker,

et al. for an award of attorney fees and costs incurred in responding to defendants' brief be,

and the same is, granted, in the amount of $4,306.80.

       Dated: September    3 2014



                                                  David R. Stras
                                                  Associate Justice




                                              2
DIETZEN, J., took no part in the consideration or decision of this case.